Judgment, Supreme Court, New York County (Richard F. Braun, J.), entered October 27, 2006, after a nonjury trial, declaring plaintiff the owner of certain property, unanimously affirmed, without costs.
The trial court fairly interpreted the evidence in finding that defendant had failed to carry its burden, as the party asserting the statute of limitations, of proving that defense (see New York City Campaign Fin. Bd. v Ortiz, 38 AD3d 75, 80 [2006]). In finding defendant to be a bona fide purchaser of the subject property so that plaintiff’s conversion claim accrued upon demand and refusal in 1996, rather than at an earlier juncture (see 98 NY2d 249, 260-261 [2002]), the court correctly determined that the 1952 transfer of the property was for value, not just with respect to the $1 consideration recited in the bill of sale but also in exchange for the assurance that the property would be properly cared for (see UCC 1-201 [44] [d]; Apfel v Prudential-Bache Sec., 81 NY2d 470, 475-476 [1993]; Weiner v McGraw-Hill, Inc., 57 NY2d 458, 464 [1982]; Hamer v Sidway, 124 NY 538, 545 [1891]). There was no showing that the transfer was not in good faith (see UCC 1-201 [19]), notwithstanding the transferor’s possibly ulterior motive. Nor was it shown that defendant had constructive knowledge of any defect in the transferor’s title; in fact, the testimony and previously submitted affidavit of defendant’s president, defendant’s interrogatory response and the public circumstances of the transfer all indicated to the contrary.
In view of the foregoing, it is unnecessary to address defendant’s other contentions. Concur—Tom, J.P., Andrias, Nardelli and Williams, JJ.